Title: To Thomas Jefferson from Edmund Randolph, 29 May 1792
From: Randolph, Edmund
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia May 29. 1792.
          
          I yesterday received a letter from my mother, painting an embarrassment in one of my father’s pecuniary affairs. The seriousness of its aspect has led me to asert myself for her relief. But until the first of July, I absolutely shall be unable; and her situation admits no delay. Excuse me then for begging your aid, until that day, as far as seven hundred dollars. I am to remit three hundred pounds sterling; and I shall be deficient in the sum mentioned. Nothing could have induced me to trouble you; but the truly-affecting situation of a parent. I am dear sir yr. friend & serv.,
          
            Edm: Randolph.
          
        